Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.3 SECURITY CAPITAL ASSURANCE LTD LETTER OF TRANSMITTAL OFFER TO EXCHANGE SECURITY CAPITAL ASSURANCE LTD OFFER TO EXCHANGE UP TO 250,/FLOATING SERIES A PERPETUAL NON- CUMULATIVE PREFERENCE SHARES, $0.01 PAR VALUE, FOR ALL OF ITS OUTSTANDING UNREGISTERED FIXED/FLOATING SERIES A PERPETUAL NON-CUMULATIVE PREFERENCE SHARES, $0.01 PAR VALUE, $1, SOLD IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED THE EXCHANGE OFFER WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON DECEMBER 19, 2007 (THE EXPIRATION DATE) UNLESS EXTENDED SECURITY CAPITAL ASSURANCE LTD Exchange Agent: THE BANK OF NEW YORK By Mail: The Bank of New York Reorganization Services Security Capital Assurance Ltd Exchange Offer P.O. Box 11248 New York, New York 10286-1248 By Hand/Overnight Courier: The Bank of New York Reorganization Services 101 Barclay Street Receive and Deliver Window Street Level New York, New York 10286 By Facsimile: (212) 815-6433 (For Eligible Institutions Only) Confirm by Telephone : (212) 815-6212 For Information Call : The Bank of New York (800) 507-9357 DELIVERY OF THIS OF LETTER OF TRANSMITTAL TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE OR TRANSMISSION VIA A FACSIMILE TRANSMISSION TO A NUMBER OTHER THAN AS SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY. PLEASE READ THE ENTIRE LETTER OF TRANSMITTAL AND THE PROSPECTUS CAREFULLY BEFORE CHECKING ANY BOX BELOW. THE INSTRUCTIONS INCLUDED WITH THIS LETTER OF TRANSMITTAL MUST BE FOLLOWED. PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY. QUESTIONS AND REQUESTS FOR ASSISTANCE OR FOR ADDITIONAL COPIES OF THE PROSPECTUS AND THIS LETTER OF TRANSMITTAL MAY BE DIRECTED TO THE EXCHANGE AGENT. -2- ACKNOWLEDGMENTS, REPRESENTATIONS AND GENERAL INFORMATION The undersigned acknowledges receipt of the Prospectus dated November 19, 2007 (the Prospectus) of Security Capital Assurance Ltd. (the Company), which, together with this Letter of Transmittal (the Letter of Transmittal), describes the offer of the Company (the Exchange Offer) to exchange your outstanding unregistered Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, $0.01 par value, with a liquidation preference of $1,000 per share, (the Initial Shares) for registered Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, $0.01 par value, with a liquidation preference of $1,000 per share, (the Exchange Preference Shares).
